 



Exhibit 10.64
January 3, 2008
By Electronic Mail and Overnight Mail
Paula Bennett
[Home Address]
Dear Paula,
On behalf of The Talbots, Inc. (including its subsidiaries, “Talbots” or the
“Company”), we are pleased to offer you the position of President, J. Jill Brand
in accordance with the following:
Base Salary, Signing Bonus, Benefits and Perquisites

•   Your initial salary will be at the rate of $600,000 per annum. Your salary
will be paid to you on a bi-weekly basis. Your first review for a possible
salary increase based on demonstrated job performance will be scheduled for the
first quarter of FY 2009 and annually thereafter.

•   You will receive a $100,000 signing bonus, payable as of your employment
start date. If you voluntarily leave the Company or resign other than for Good
Reason (as defined below) or your employment is terminated by the Company for
Cause (as defined below) in your first year of employment, you will be required
to reimburse the Company for such $100,000 signing bonus.

•   Commencing on your employment start date, you will be eligible to
participate in all benefit plans at a level commensurate with the brand
president level at Talbots, subject to plan terms and customary eligibility
conditions. Plans are subject to modification or termination by the Company in
its discretion. Included in your benefit package is an annual vacation benefit
of four weeks. Beginning on your employment start date, you will also be
eligible for all perquisites at a level commensurate with the brand president
level at Talbots, including an auto allowance, reimbursement of financial
planning expenses and a change in control agreement (attached as Exhibit A).
Perquisites will not be grossed up for taxes.

•   You will report directly to the President and Chief Executive Officer and
your employment start date will be a date in January 2008 as mutually
established by you and the Company. You will be an employee of The J. Jill
Group, Inc. (or its successor entity).

 



--------------------------------------------------------------------------------



 



Paula Bennett
January 3, 2008
Page 2
Annual Incentive Award Opportunity

•   You will be eligible for participation in the Company’s incentive plan
commencing in FY 2008. Your target award opportunity under the Company’s
incentive plan will be 60% of your base salary. There will be no bonus paid to
you for the partial FY 2007. For FY 2008 only, you will receive a minimum bonus
equal to $180,000 (which equals one-half of your target award opportunity of
$360,000 for FY 2008). This $180,000 bonus payment (payable in the second
quarter of FY 2009 at the same time as other FY 2008 bonuses would customarily
be paid to other senior Company officers) is guaranteed and will be paid to you
whether or not the Company’s performance goals under the Company’s 2008
incentive plan are achieved, unless you voluntarily leave the Company or resign
other than for Good Reason (as defined below) or your employment is terminated
by the Company for Cause (as defined below) prior to the date that FY 2008
bonuses are paid to senior Company officers.       The Company agrees to protect
Executive (by cash payment, or restricted stock, or a combination, at the
Company’s election), up to a maximum amount of $75,000, for any net value which
has been earned by Executive and would have been realized by and paid to
Executive from Executive’s immediately prior employer on Executive’s 2007 annual
cash incentive bonus award from her prior employer, if and to the extent that
any such award is caused to be forfeited by Executive by reason of her accepting
her position with the Company. Executive will keep the Company advised of the
status and the manner in which such outstanding award is addressed by her prior
employer and Executive will use her best good faith efforts to realize such
award. Documentation and information related to such award will be made
available to the Company.

Equity Compensation

•   You will be eligible to receive such equity incentive compensation as may be
awarded from time to time by the Company’s Compensation Committee of the Board
of Directors (the “Compensation Committee”) pursuant to The Talbots, Inc. 2003
Executive Stock Based Incentive Plan as same may be amended or superseded from
time to time. All incentive awards granted to you will be subject to the terms
of the Plan.   •   As a special hiring inducement award in consideration for
your joining the Company, you will be awarded a one-time restricted stock award
for 50,000 shares of Common Stock of the Company, $0.01 par value per share
(“Common Stock”) pursuant to and subject to the terms and conditions of a
Restricted Stock Award Agreement in the form of Exhibit B to be executed by the
Company and you. This restricted stock award will be effective on your
employment commencement date and will vest in one-quarter annual increments
beginning one year from the effective date of the award.

 



--------------------------------------------------------------------------------



 



Paula Bennett
January 3, 2008
Page 3

•   You will also be eligible to receive a one-time Non-Qualified Stock Option
to purchase 20,000 shares of Common Stock upon your joining the Company in the
form of Exhibit C. The option price will be equal to the closing stock price on
the grant date which will be your employment commencement date. The option will
vest in one-third annual increments beginning one year from the effective date
of the award.

•   You understand and agree that the number and timing of any future stock
option and restricted stock awards to you will be subject to Compensation
Committee’s sole discretion.

Relocation Package

•   The Company will reimburse you for relocation expenses incurred by you in
moving your “household items” from your rental property on the North Shore in
Massachusetts to a residence closer to the Company’s headquarters in accordance
with the Company’s relocation policy (a copy of which will be provided to you).
If you chose to relocate your primary residence from Chappaqua, New York to a
primary residence in the greater Boston area, the Company will reimburse you for
such relocation expenses incurred by you during the period beginning with your
employment start date and ending one year from your employment start date in
accordance with the Company’s relocation policy. If you voluntarily leave the
Company or resign for other than Good Reason or if your employment is terminated
by the Company for Cause (as defined below) during the one-year period following
your relocation, you will be required to reimburse the Company for the total
relocation expenses paid to you.

Severance

•   It is understood and agreed that either you or the Company may terminate the
employment relationship at any time and for any reason upon giving thirty days’
prior written notice. Your eligibility for severance benefits will be pursuant
to and subject to the terms and conditions of the Severance Agreement being
executed between you and the Company at the same time and attached hereto as
Exhibit D (the “Severance Agreement”). Subject to the terms of such Agreement,
in the event of a termination of your employment by the Company without Cause or
by you for “good reason”, you would be entitled to receive 1.5 times your annual
base salary and 18 months benefits continuation, subject to the Company’s
receipt of a release and waiver.

Restrictive Covenants

•   Confidentiality. You agree that you will not, at any time during or
following your employment, directly or indirectly, without the express prior
written consent of the Company, disclose or use any Confidential Information of
the Company. “Confidential Information” will include all information concerning
the Company or

 



--------------------------------------------------------------------------------



 



Paula Bennett
January 3, 2008
Page 4

    any parent, subsidiary, affiliate, employee, customer or supplier or other
business associate of the Company or any affiliate (including but not limited to
any trade secrets or other confidential, proprietary or private matters), which
has been or is received by you from the Company, or from any parent, subsidiary,
affiliate or customer or supplier or other business associate of the Company or
developed by you during the term of your employment, and which is not known or
generally available to the public.

•   Non-Disparagement. You agree that, for a period of one year after
termination or cessation of your employment for any reason, you will not take
action or make any statement, written or oral, which is intended to materially
disparage the Company or its business.   •   Non-Solicitation. You agree that,
for a period of one year after the termination or cessation of your employment
for any reason, you will not directly or indirectly solicit, attempt to hire, or
hire any employee of the Company (or any person who may have been employed by
the Company during the last year of your employment with the Company), or
actively assist in such hiring by any other person or business entity or
encourage, induce or attempt to induce any such employee to terminate his or her
employment with the Company.   •   Non-Competition. You agree that throughout
your employment, and for a period of 18 months after termination or cessation of
employment for any reason, you will not work directly or indirectly in any
capacity or perform any services (including as an officer, director, employee,
agent, advisor, in any consulting capacity or as an independent contractor) for
any person, partnership, division, entity or corporation in any business in
competition with the principal businesses carried on by the Company in any
jurisdiction in which the Company actively conducts business, including for
illustrative purposes only and not limited to, Ann Taylor, Chico’s FAS,
Coldwater Creek, Gap Inc., Liz Claiborne, Ralph Lauren or Sundance Catalog
Company (or any of their affiliated brands, subsidiaries or successors).   •  
You acknowledge that you understand the foregoing restrictive covenants and that
these provisions are fair, reasonable, and necessary for the protection of the
Company’s business.   •   In addition to all other rights and remedies of the
Company under this offer letter or otherwise, upon breach of any of the
restrictive covenants outlined above, the Company will have the right to
terminate any severance payment and benefits provided pursuant to this offer
letter (including all related agreements) or any other or successor severance
agreement covering you and will have the right to recover any severance payment
and benefits previously paid under this offer letter or any other or successor
severance agreement covering you and such related agreements.

Definition

 



--------------------------------------------------------------------------------



 



Paula Bennett
January 3, 2008
Page 5

•   “Cause” will have the meaning set forth in the Severance Agreement.   •  
“Good Reason” will have the meaning set forth in the Severance Agreement.

 



--------------------------------------------------------------------------------



 



Paula Bennett
January 3, 2008
Page 6
Arbitration; Mediation

•   Any dispute, controversy or claim between the parties arising out of or
relating to this offer letter or all related agreements referenced herein, will
be settled by arbitration conducted by one arbitrator in The Commonwealth of
Massachusetts, in accordance with the Commercial Rules of the American
Arbitration Association then in force, provided, however, you acknowledge that
in the event of a violation of the restrictive covenants set forth above, the
Company will be entitled to obtain from a state or federal court in The
Commonwealth of Massachusetts, temporary, preliminary or permanent injunctive
relief (without the necessity of posting any bond or other security), which
rights will be in addition to any other rights or remedies to which it may be
entitled. You hereby irrevocably consent to the exclusive jurisdiction of any
federal court or state court located in The Commonwealth of Massachusetts, and
you hereby agree that process in any suit, action or proceeding may be served
anywhere in the world in the same manner as provided for notices to a party as
provided in the Severance Agreement. Moreover, nothing in this provision
prevents you from filing, cooperating with, or participating in any proceeding
before the EEOC or a state Fair Employment Practices Agency relating to
discrimination or bias (except that you acknowledge that you may not recover any
monetary benefits in connection with any such proceeding). The decision of the
arbitrator conducting any such arbitration proceedings will be in writing, will
set forth the basis therefore and such arbitrator’s decision or award will be
final and binding upon the Company and you. The Company and you will abide by
all awards rendered in such arbitration proceedings, and all such awards may be
enforced and executed upon in any court having jurisdiction over the party
against whom or which enforcement of such award is sought. Notwithstanding the
foregoing, the Company and you agree that, prior to submitting a dispute under
this offer letter to arbitration, the parties agree to submit, for a period of
sixty (60) days, to voluntary mediation before a jointly selected neutral third
party mediator under the auspices of JAMS, Boston, Massachusetts, Resolution
Center (or any successor location), pursuant to the procedures of JAMS
International Mediation Rules conducted in The Commonwealth of Massachusetts
(however, such mediation or obligation to mediate will not suspend or otherwise
delay any termination or other action of the Company or affect the Company’s
other rights).

Taxes

•   All payments will be subject to rules under Internal Revenue Code
Section 409A. If any payment is withheld from you for Section 409A compliance
purposes, such payment will be distributed to you following the expiration of
the applicable period, with a payment of interest thereon credited at a rate of
prime plus 1% (with such prime rate to be determined as of the actual payment
date); provided, however, that any payment of interest will be made only if and
to the extent such payment is consistent with Section 409A and any regulations
and other guidance issued thereunder.

 



--------------------------------------------------------------------------------



 



Paula Bennett
January 3, 2008
Page 7
Miscellaneous

•   This offer letter together with all related agreements referenced herein
(including the Company’s relocation policy, collectively, the “Documents”)
constitute the entire understanding between you and the Company and cannot be
modified, altered or waived unless it is done in a writing signed by both you
and the Company. If there is any conflict between the terms of these Documents
and any other document related to your employment, the terms of these Documents
will control. This offer letter is governed by the laws of The Commonwealth of
Massachusetts (other than its rules for conflicts of laws). This offer letter is
personal in nature to the Company and your rights and obligations under this
offer letter may not be assigned by you. This offer letter will be binding upon
and inure to the benefit of the parties hereto and their successors (including
successors by merger, consolidation, sale or similar transaction, permitted
assigns, executors, administrators, personal representatives, and heirs).   •  
It is the intention of the parties that the provisions of this offer letter will
be enforced to the fullest extent permissible under the laws and public policies
of each state and jurisdiction in which such enforcement is sought, but that the
unenforceability (or the modification to conform with such laws or public
policies) of any provisions hereof, will not render unenforceable or impair the
remainder of this offer letter. Accordingly, if any provision of this offer
letter will be determined to be invalid or unenforceable, either in whole or in
part, this offer letter will be deemed amended to delete or modify, as
necessary, the offending provisions and to alter the balance of this offer
letter in order to render the same valid and enforceable to the fullest extent
permissible.   •   By accepting this offer, you represent that you are not under
any obligation or covenant to any former employer or any person, firm or
corporation, which would prevent, limit or impair in any way the performance by
you of your duties as an employee of the Company. You have also provided to the
Company a true copy of any non-competition obligation or agreement to which you
may be subject.   •   You represent that the information (written or oral)
provided to the Company by you or your representatives in connection with
obtaining employment or in connection with your former employments, work
history, circumstances of leaving your former employments and educational
background is true and complete.

 



--------------------------------------------------------------------------------



 



Paula Bennett
January 3, 2008
Page 8

•   This offer is effective only through Monday, January 7, 2008 and is
contingent upon a satisfactory background check. If you wish to accept our offer
as outlined above, please sign and return this letter to me. The enclosed copy
is for your records.

Paula, we are thrilled you are joining as the J. Jill Brand President and look
forward to the contributions you will make to the overall continued success of
the Company!

          Very truly yours,
      /s/ John Fiske, III       John Fiske, III      Senior Vice President Human
Resources     

Accepted and agreed
this 4th day of January, 2008

          /s/ Paula Bennett       Paula Bennett             

 